DETAILED ACTION
Status of the Claims
1.	Claims 1, 2 and 5-20 are allowed.
Election/Restrictions
2.	Claims 1, 2 and 5-20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 7/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/27/2021 is fully withdrawn.  Claims 14-20, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 17.  An integrated chemical sensor device, comprising: 
a parasitic bipolar junction transistor (BJT) formed in a CMOS structure;
 	an emitter bias adjust circuit electrically connected to an emitter of the parasitic BJT
an external sensing needle input electrically connected to a base of the parasitic BJT, wherein the external sensing needle includes an external sensing surface comprising a material substance configured to bind a particular target analyte, wherein a voltage from a base to an emitter (Vbe) of the parasitic BJT is modulated by a voltage bias from the external sensing surface; 6Application Serial No.: 16/393,928P201802288US01 (IBM.P0117US) Response to a Non-Final Office Action
a current source configured to provide a constant current to the emitter bias adjust circuit; a current mirror configured to transfer the current from the parasitic BJT to a load electrically connected to a collector of the parasitic BJT; and
 a comparator having a first input coupled to the load, and a second input that is coupled to a temperature-based reference,

wherein the emitter bias adjust circuit is controlled by a temperature sensor control circuit to compensate for temperature variation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Zafar et al. teach a bipolar junction transistor (BJT) based sensor for the detection of pH and DNA (see abstract), the BJT is comprised of emitter modulated by reference voltage from sensing surface (see Fig 1) but do not teach an emitter bias adjust circuit coupled to BJT and emitter bias adjust circuit is controlled by the temperature sensor control circuit to compensate for temperature variation as recited in claims 1, 14 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759